DETAILED ACTION

Applicant’s submission filed on 02/24/2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of  groups I, claims 1-3 in the reply filed on February 24, 2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Referring to claim 1, the limitation “the adjacent fixing members are adjusted to be at an interval corresponding to a different interval at which the plurality of fixing locations are arranged” is unclear or indefinite.
Please clarify “an interval” and “a different interval” refer to same interval of one part such as fixing locations; or an interval” and “a different interval” refer to different interval of different parts part such as fixing locations and adjacent fixing members.
Also, it is not clear if an interval of the adjacent fixing members  is different from an interval of fixing locations, if they are in different after contraction and extension, fixing members would not fix on the fixing locations, therefore, clarification is required. Please clarify.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro et al  (JP2017195724A, hereinafter Kazuhiro) and further in view of Minato-ku et al. (EP1271732, cited reference by applicant, Minato-ku)

Referring to claim 1, Kazuhiro discloses a fixing structure (figure 6) for corrugated tube comprising: 
a corrugated tube (20) that is extensible and contractible in a longitudinal direction of the corrugated tube, and through which a wiring (12) is inserted; and 5a plurality of fixing members (16) configured to fix the corrugated tube through which the wiring is inserted to a plurality of fixing locations provided at a fixing destination, the fixing members being attached to an outer surface of the corrugated tube at a certain interval along the longitudinal direction (by having 16,16 able to fix the corrugated tube to a plurality of fixing locations provided at a fixing destination, the fixing members being attached to an outer surface of the corrugated tube at a certain interval along the longitudinal direction; additionally see paragraphs 008 and 0022).

Kazuhiro clearly do not disclose wherein the corrugated tube is extended or contracted between adjacent fixing 10members of the plurality of fixing members, and the adjacent fixing members are adjusted to be at an interval corresponding to a different interval at which the plurality of fixing locations are arranged, such that the plurality of fixing members are fixed to the plurality of fixing locations.  

Minato-ku discloses wherein the corrugated tube is extended or contracted between adjacent fixing 10members of the plurality of fixing members, and the adjacent fixing members are adjusted to be at an interval corresponding to a different interval at which the plurality of fixing locations are arranged, such that the plurality of fixing members are fixed to the plurality of fixing locations (see figure 12 in view of figure 11 in Minato-ku).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing structure of Kazuhiro to have fixing the corrugated tube  as taught by  Minato-ku because a corrugated tube is used to fix the wire harness to the fixing target by having expandable and/or contractible tube in the axial direction.

Referring to claim 2, Kazuhiro in view of  Minato-ku disclose t15the fixing structure for corrugated tube according to claim 1, further comprising: a tube one-end-side fixing member that fixes one end portion of the corrugated tube through which the wiring is inserted to the wiring drawn out of a side of the one end portion (adhesive tape in figure 12 of Minato-ku).  

Referring to claim 3, Kazuhiro in view of  Minato-ku disclose t15the fixing structure for corrugated tube according to claim 2, wherein the tube one-end-side fixing member is an adhesive tape wound around the one end portion to cover the wiring (adhesive tape in figure 12 of Minato-ku). 
 

Communication
20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847